
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.12



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made and entered into as of December 3, 2001, by and between Caremark Rx, Inc.,
a Delaware corporation ("Employer"), and Howard McLure ("Officer").


Recitals


        WHEREAS, Employer desires to continue to retain the services of Officer
and Officer desires to serve Employer in the capacity of Executive Vice
President/Chief Financial Officer; and

        WHEREAS, Employer and Officer desire to set forth the terms and
conditions of Officer's continued employment with Employer under this Agreement.


Agreement


        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in this Agreement, the parties agree
as follows:

        1.    Term.    Employer agrees to employ Officer, and Officer agrees to
serve Employer, on an "at will" basis for such period (such period being the
"Term") as Employer desires to employ Officer and Officer agrees to serve
Employer. Without limiting the generality of the foregoing sentence, Employer
shall have the right to terminate Officer at any time for any reason or no
reason without any obligation to Officer other than for Base Salary (as
hereinafter defined) earned but unpaid through the date of such termination and
for the obligations of Employer pursuant to Section 4(4) of this Agreement.

        2.    Employment of Officer.    

        (1)    Position; Duties.    Employer and Officer agree that, subject to
the provisions of this Agreement, Officer will serve as Executive Vice
President/Chief Financial Officer of Employer.

        3.    Compensation.    

        (1)    Salary.    Employer shall pay Officer a salary in the amount of
Three Hundred Fifteen Thousand Dollars ($315,000.00) per year (pro-rated for any
partial year during the Term) (the "Base Salary") payable in equal Bi-weekly
installments, less state and federal tax and other legally required
withholdings. The Base Salary shall be subject to review and adjustment from
time-to-time consistent with past practice.

        (2)    Incentive Compensation.    During the Term, Officer shall be
eligible to receive from Employer incentive compensation in an amount equal to
Seventy-Five (75%) percent of Base Salary (pro-rated for any partial calendar
year during the Term), less state and federal tax and other legally required and
Officer-authorized withholdings. The incentive compensation contemplated by this
Section 3(2) shall be payable to Officer solely at the discretion of the Chief
Executive Officer of Employer based upon Officer's performance. The incentive
compensation that Officer shall be eligible to earn under this Section 3(2)
shall be subject to review and adjustment from time-to-time consistent with past
practice.

        4.    Benefits.    

        (1)    Fringe Benefits.    In addition to the compensation and other
remuneration provided for in this Agreement, Officer shall be entitled, during
the Term, to such other benefits of employment with Employer as are now or may
after the date of this Agreement be in effect for employees of Employer at the
same level as Officer.

--------------------------------------------------------------------------------

        (2)    Expenses.    During the Term, Employer shall reimburse Officer
promptly for all reasonable travel, entertainment, parking, business meeting and
similar expenditures in pursuit and furtherance of Employer's business upon
receipt of reasonable supporting documentation as required by Employer's
policies applicable to its officers generally.

        (3)    Stock Options.    Officer shall participate in the stock options
plans of the Company. The opportunity for the grant of such options will be
reviewed at least annually.

        (4)    Termination Benefits.    Employer shall provide to Officer the
applicable benefits and/or payments set forth below.

(a)Termination by resignation, disability or death.    If this Agreement is
terminated due to Officer's voluntary resignation, disability, or his death,
then Officer shall be entitled to only those benefits and payments he is
entitled to under the Employer's applicable controlling benefit plans and
policies. Officer shall not be entitled to any severance or like payments.

(b)Termination for Cause.    If Employer terminates Officer's employment for
cause, then Officer shall be entitled to only those benefits and payments he is
entitled to under the applicable controlling benefit plans and policies. Officer
shall not be entitled to any severance or like payments. The term "Cause" shall
mean Officer (i) materially breaches any material term of this Agreement, (ii)
is convicted by a court of competent jurisdiction of a felony, (iii) refuses,
fails or neglects to perform his duties under this Agreement in a manner
substantially detrimental to the business of Employer, (iv) engages in illegal
or other wrongful conduct substantially detrimental to the business or
reputation of Employer, or (v) develops or pursues interests substantially
adverse to Employer; provided, however, that in the case of clauses (i), (iii),
or (v), no such termination shall be effective unless (1) Employer shall have
given Officer 30 days' prior written notice of any conduct or deficiency in
performance by Officer that Employer believes could, if not discontinued or
corrected, lead to Officer's termination under this Section 4(3) to provide
Officer an opportunity to cure such non-compliant conduct or performance, and
(2) Officer shall not have cured such non-compliant conduct or performance
during such notice period.

(c)Termination without Cause.    If Employer terminates this Agreement without
cause, it shall provide Officer with the following termination benefits: (i.) 30
days written notice of Employer's intention to terminate Officer's Agreement
without cause; (ii.) A lump sum payment equivalent to one (1) year of Officer's
current base salary; (iii.) A lump sum payment equivalent to one (1) year of
Officer's current annual incentive bonus; (iv.) Continued coverage under
Employer's standard and Executive benefit plans for one (1) year in accordance
with the terms of the applicable plans, provided, if the terms of the applicable
plan does not permit continued coverage, then Employer shall pay to Officer the
value of the applicable benefits in lump sum upon termination of employment; and
(v.) The applicable Stock Option Plan shall control the treatment of Officer's
unexercised stock options. As a condition precedent to receiving the payments
and benefits described in this paragraph 4(3)(c), Officer shall be required to
execute a full release of all claims for the benefit of Employer in a form
provided exclusively by Employer. Upon execution of this release, Employer shall
provide the payments and benefits described in this section 4(3)(c), within 10
days.

2

--------------------------------------------------------------------------------

(d)Termination Following a Change in Control.

(i)Definitions.    For purposes of this Agreement, the term "Change in Control"
shall mirror the definition of a "Change in Control" contained in the Caremark
Rx, Inc. 1998 Stock Option Plan. The term "Successor Employer" shall refer to
the surviving corporation or entity following a Change in Control of Employer.
The term "Direct Competitor" shall mean a company engaged in business activities
that directly compete with Employer's business activities at the time of the
Change in Control.

(ii)Change in Control Involving Direct Competitor.    During the first year
following a Change in Control involving a Direct Competitor, Officer may elect
to terminate his employment by giving 30 days prior written notice to Successor
Employer. Notwithstanding the foregoing, Officer agrees not to terminate his
employment until at least 6 months after the Change in Control if Successor
Employer has notified Officer in writing within 10 business days following the
Change in Control that it would like Officer to remain employed for a 6-month
transition period.

(iii)Change in Control Not Involving Direct Competitor.    During the first 6
months following a Change in Control not involving a Direct Competitor, Officer
may provide Successor Employer with a written request that Successor Employer
acknowledge and confirm in writing that it has assumed all of Employer's
obligations under this Agreement. If Successor Employer fails to timely provide
such written confirmation within 60 days of receipt of Officer's written
request, then Officer shall be deemed to be terminated by Successor Employer at
the end of such 60-day period.

(iv)By Successor Employer.    Successor Employer may terminate this Agreement
following a Change in Control by giving 30 days prior written notice to Officer.

(v)Benefits.    Upon any termination of this Agreement following a Change in
Control, whether by Officer under (ii) above or by Successor Employer under
(iii) or (iv) above, Officer shall receive the following termination benefits:
(A) a lump sum payment equivalent to two (2) years of Officer's current base
salary; (B) a lump sum payment equivalent to two (2) years of Officer's current
annual incentive bonus; (C) continued coverage under Employer's standard and
executive benefit plans for two (2) years in accordance with the terms of the
applicable plans; provided, if the terms of the applicable plan does not permit
continued coverage, then Successor Employer shall pay to Officer the value of
the applicable benefits in lump sum upon termination of employment; and (D) the
applicable stock option plan shall control the treatment of Officer's
unexercised stock options. As a condition precedent to receiving the payments
and benefits described in this Section 4(4)(d), Officer shall be required to
execute a full release of all claims for the benefit of Successor Employer in a
form provided exclusively by Successor Employer. Upon execution of this release,
Successor Employer shall provide the payments and benefits described in this
Section 4(4)(d) within 10 days.

        5.    Trade Secrets and Confidentiality.    

        (1)    Trade Secrets.    Officer agrees and covenants that, both during
the Term and after termination of his employment, Officer will hold in a
fiduciary capacity for the benefit of Employer, and shall not directly or
indirectly use or disclose, except as Employer authorizes in

3

--------------------------------------------------------------------------------

connection with the performance of Officer's duties, any Trade Secret, as
defined below, that Officer may have or acquire during the Term for so long as
the such information remains a Trade Secret. The term "Trade Secret" as used in
this Agreement shall mean information including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers,
including without limitation, information received by Employer or Officer from
any client or potential client of Employer, which:

a.Derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

b.Is the subject of reasonable efforts by Employer or the client from which the
information was received to maintain its secrecy.

        (2)    Confidentiality.    In addition to the covenants set forth in
Section 5(1), Officer agrees that, during the Term and for a period of five (5)
years after termination of his employment, Officer will hold in a fiduciary
capacity for the benefit of Employer and shall not directly or indirectly use or
disclose, except as Employer authorizes in connection with the performance of
Officer's duties, any Confidential or Proprietary Information, as defined below,
that Officer may have or acquire (whether or not developed or compiled by
Officer and whether or not Officer has been authorized to have access to such
Confidential or Proprietary Information) during the Term. The term "Confidential
or Proprietary Information" as used in this Agreement means any secret,
confidential or proprietary information of Employer, including information
received by Employer or Officer from any client or potential client of Employer,
not otherwise included in the definition of "Trade Secret" in Section 5(1)
above. The term "Confidential or Proprietary Information" does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right of
the client to which such information pertains.

        (3)    Restrictions Supplemental to State Law.    The restrictions set
forth in Sections 5(1) and (2) are in addition to and not in lieu of protections
afforded to trade secrets and confidential information under applicable state
law. Nothing in this Agreement is intended to or shall be interpreted as
diminishing or otherwise limiting Employer's right under applicable state law to
protect its trade secrets and confidential information.

        6.    Restrictive Covenants.    As a material inducement for Employer to
enter into this Agreement, Officer agrees to the following restrictive
covenants.

        (1)    Non-competition.    During the term of this Agreement and for a
period of 3 years after the termination of this Agreement, you shall not, except
with the Caremark's express prior written consent, directly or indirectly,
establish, engage, own, manage, operate, join or control, or participate in the
establishment, ownership, management, operation or control or be a director,
officer, employee, salesman, agent or representative of, or be a consultant to,
any person or entity in any business in competition with the Caremark or its
subsidiaries in any state where the they now conduct, or during such 3 year
period, begin conducting, any material business.

        (2)    Non-solicitation.    During the term of this Agreement and for a
period of 3 years after the termination of this Agreement, you shall not, except
with the Caremark's express prior written consent, directly or indirectly, in
any capacity, for the benefit of any person or entity: Solicit, interfere with,
or divert, any person who is a customer, patient, supplier, employee, salesman,
agent or representative of Caremark or its subsidiaries, in connection with any
business in competition with Caremark or its subsidiaries.

4

--------------------------------------------------------------------------------




        (3)    Modification of covenants.    If any provision contained in
subparagraphs (1) or (2) above is later adjudicated to exceed the time,
geographic, scope, or other limitations permitted by governing law, then such
provisions will be reformed in such jurisdiction to the maximum permissible
time, geographic, or scope limitations.

        7.    Miscellaneous.    

        (1)    Succession.    This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns. The obligations and
duties of Officer under this Agreement shall be personal and not assignable.

        (2)    Notices.    Any notice, request, instruction or other document to
be given under this Agreement by any party to the others shall be in writing and
delivered in person or by courier, telegraphed, telexed or sent by facsimile
transmission or mailed by certified mail, postage prepaid, return receipt
requested (such mailed notice to be effective on the date of such receipt is
acknowledged), as follows:

        If to Officer:

Howard McLure
Caremark Rx, Inc.
3000 Galleria Tower
Suite 1000
Birmingham, Alabama 35244

        If to Employer:

Caremark Rx, Inc.
3000 Galleria Tower
Suite 1000
Birmingham, Alabama 35244
Attn.: Chief Executive Officer

or to such other place as either party may designate as to itself by written
notice to the other.

        (3)    Waiver; Amendment.    No provision of this Agreement may be
waived except by a written agreement signed by the waiving party. The waiver of
any term or of any condition of this Agreement shall not be deemed to constitute
the waiver of any other term or condition. This Agreement may be amended only by
a written agreement signed by the parties.

        (4)    Governing Law.    This Agreement shall be construed under and
governed by the internal laws of the State of Alabama, without regard to
Alabama's choice of law rules.

        (5)    Arbitration.    Any disputes or controversies arising under this
Agreement shall be settled by arbitration in Birmingham, Alabama in accordance
with the rules of the American Arbitration Association relating to the
arbitration of commercial disputes. The determination and findings of such
arbitrators shall be final and binding on all parties and may be enforced, if
necessary, in the courts of the State of Alabama.

        (6)    Captions.    Captions have been inserted solely for the
convenience of reference and in no way define, limit or describe the scope or
substance of any provisions of this Agreement.

        (7)    Prior Agreements.    This Agreement shall supersede and void any
prior existing agreements between Employer and Officer regarding payments upon
termination or due to change in control, including, without limitation, the
Employment Agreement dated as of June 1, 2000. Notwithstanding this section,
nothing in this section 6(7) is intended to have any affect upon

5

--------------------------------------------------------------------------------




Officer's Stock Option Awards or the terms of Employer's Stock Option Plans, or
the terms of any benefit plans.

        (8)    Severability.    If this Agreement shall for any reason be or
become unenforceable by any party, this Agreement shall thereupon terminate and
become unenforceable by the other party as well. In all other respects, if any
provision of this Agreement is held invalid or unenforceable, the remainder of
this Agreement shall nevertheless remain in full force and effect and, if any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

CAREMARK RX, INC.

/s/ E. Mac Crawford

--------------------------------------------------------------------------------

E. Mac Crawford
Chairman and CEO   /s/ Howard McLure

--------------------------------------------------------------------------------

Howard McLure

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.12



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Recitals
Agreement
